Exhibit 10.18.2    


AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT


This Amendment No. 3 to Loan and Security Agreement (this “Amendment”) is
entered into this 28th day of December, 2018 by and among (a) HERCULES CAPITAL,
INC. (f/k/a Hercules Technology Growth Capital, Inc.), a Maryland corporation,
in its capacity as administrative agent for itself and the Lender (as defined
herein) (in such capacity, the “Agent”); (b) the several banks and other
financial institutions or entities from time to time parties to the Loan
Agreement (as defined below) (collectively, referred to as the “Lender”); and
(c) EXICURE OPERATING COMPANY (f/k/a Exicure, Inc.), a Delaware corporation
(“Borrower”).
WHEREAS, Lender and Borrower are parties to that certain Loan and Security
Agreement dated as of February 17, 2016, as amended by that certain Amendment
No. 1 to Loan and Security Agreement dated as of October 10, 2016 among Lender
and Borrower, and as further amended by that certain Amendment No. 2 to Loan and
Security Agreement dated as of January 15, 2018, among Lender and Borrower (as
the same has been and may from time to time be further amended, modified,
supplemented or restated, the “Loan Agreement”); and
WHEREAS, in accordance with Section 11.3 of the Loan Agreement, Borrower and
Lender desire to amend the Loan Agreement as more fully set forth herein.
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.    Amendment to Loan Agreement- Subject to the satisfaction of the conditions
set forth in Section 3 of this Amendment, the Loan Agreement is hereby amended
as follows:
(a)    The Loan Agreement shall be amended by inserting the following new
definitions to appear alphabetically in Section 1.1 thereof:
“    “Amendment No. 3 Commitment Fee” means a fully earned, non-refundable
commitment fee of Twenty-Five Thousand Dollars, ($25,000.00), which is due to
Agent on or prior to the Amendment No. 3 Effective Date.”


“    “Amendment No. 3 Effective Date” is December 28, 2018.”


(b)    Section 2.1(d) of the Loan Agreement is deleted in its entirety and
replaced with the following:
“(d)    Payment. Borrower will pay interest on each Term Loan Advance on the
first (1st) Business Day of each month, beginning the month after the Advance
Date. On the Term Loan Maturity Date, Borrower shall repay the




--------------------------------------------------------------------------------

Exhibit 10.18.2    


aggregate principal balance of Term Loan Advances that are outstanding on the
Term Loan Maturity Date and any accrued but unpaid interest hereunder and all
other Secured Obligations with respect to the Term Loan Advances (Lender
acknowledges receipt of principal payments from Borrower in the amount of
$1,001,007.75 as of the Amendment No. 3 Effective Date). Borrower shall make all
payments under this Agreement without setoff, recoupment or deduction and
regardless of any counterclaim or defense. Lender will initiate debit entries to
Borrower’s account as authorized on the ACH Authorization (i) on each payment
date of all periodic obligations payable to Lender under each Term Advance and
(ii) out-of-pocket legal fees and costs incurred by Agent or Lender in
connection with Section 11.11 of this Agreement. Once repaid, a Term Loan
Advance or any portion thereof may not be reborrowed."
3.    Conditions to Effectiveness. Agent, Lender and Borrower agree that this
Amendment shall become effective upon the satisfaction of the following
conditions precedent, each in form and substance satisfactory to Lender:
(a)    Agent and Lender shall have received a fully-executed counterpart of this
Amendment signed by Borrower;
(b)    Borrower shall have paid to Agent the Amendment No. 3 Commitment Fee on
or prior to the Amendment No. 3 Effective Date;
(c)    Agent shall have received payment for all reasonable and documented
out-of-pocket fees and expenses incurred by Lender and Agent in connection with
this Amendment, including, but not limited to, all legal fees and expenses,
payable pursuant to Section 11.11 of the Loan Agreement.
4.    Representations and Warranties. The Borrower hereby represents and
warrants to Lender as follows:
(a)    Representations and Warranties in the Agreement. The representations and
warranties of Borrower set forth in Section 5 of the Loan Agreement (after
giving effect to this Amendment) are true and correct in all material respects
on and as of the date hereof with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they are true and correct as of such
date.
(b)    Authority, Etc. The execution and delivery by Borrower of this Amendment
and the performance by Borrower of all of its agreements and obligations under
the Loan Agreement and the other Loan Documents, as amended hereby, are within
the corporate authority of Borrower and have been duly authorized by all
necessary corporate action on the part of Borrower. With respect to Borrower,
the execution and delivery by Borrower of this Amendment does not and will not
require any registration with, consent or approval of, or notice to any Person
(including any governmental authority).




--------------------------------------------------------------------------------

Exhibit 10.18.2    


(c)    Enforceability of Obligations. This Amendment, the Loan Agreement and the
other Loan Documents, as amended hereby, constitute the legal, valid and binding
obligations of Borrower enforceable against Borrower in accordance with their
terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium, general equitable principles or other laws relating
to or affecting generally the enforcement of, creditors’ rights and except to
the extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.
(d)    No Default. Before and after giving effect to this Amendment (i) no fact
or condition exists that would (or would, with the passage of time, the giving
of notice, or both) constitute an Event of Default, and (ii) no event that has
had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing.
(e)    Event of Default. By its signature below, Borrower hereby agrees that it
shall constitute an Event of Default if any representation or warranty made
herein should be false or misleading in any material respect when made.
5.    Reaffirmations. Except as expressly provided in this Amendment, all of the
terms and conditions of the Loan Agreement and the other Loan Documents remain
in full force and effect. Nothing contained in this Amendment shall in any way
prejudice, impair or effect any rights or remedies of Agent or Lender under the
Loan Agreement and the other Loan Documents. Except as specifically amended
hereby, Borrower hereby ratifies, confirms, and reaffirms all covenants
contained in the Loan Agreement and the other Loan Documents. The Loan
Agreement, together with this Amendment, shall be read and construed as a single
agreement. All references in the Loan Documents to the Loan Agreement or any
other Loan Document shall hereafter refer to the Loan Agreement or any other
Loan Document as amended hereby.
6.    Execution in Counterparts. This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts shall be deemed an original of this Amendment. This
Amendment may be executed by facsimile, portable document format (.pdf) or
similar technology signature, and such signature shall constitute an original
for all purposes.
7.    Release. In consideration of the agreements of Agent and each Lender
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower, on behalf of itself and
its successors, assigns, and other legal representatives, hereby fully,
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender, and its successors and assigns, and its
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower,




--------------------------------------------------------------------------------

Exhibit 10.18.2    


or any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment, for
or on account of, or in relation to, or in any way in connection with the Loan
Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto. Borrower understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release. Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
8.    Miscellaneous.
(a)    THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, EXCLUDING CONFLICT OF LAWS
PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION.
(b)    The captions in this Amendment are for convenience of reference only and
shall not define or limit the provisions hereof.
(c)    This Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.
(d)    Any determination that any provision of this Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Amendment.
[Signature page follows.]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.




LENDER
BORROWER


HERCULES CAPITAL FUNDING TRUST 2018-1




By:  ___/s/ Jennifer Choe____________
Name: ___Jennifer Choe ____________
Title:  ___Assistant General Counsel___


EXICURE OPERATING COMPANY (f/k/a Exicure, Inc.)




By:  ___/s/ David S. Snyder_______
Name: ___ David S. Snyder_______
Title:  ____CFO ________________


AGENT
 


HERCULES CAPITAL, INC.




By:  ___/s/ Jennifer Choe____________
Name: ___Jennifer Choe ____________
Title:  ___Assistant General Counsel___


 







